DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 10/14/2021 in which claims 1-20 are presented for examination.

Priority
Acknowledgment is made of applicant’s parent Application No. 16/206,974, filed on 11/30/2018.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "determine that an available resource at the recovery node is insufficient to meet the resource need of the virtual object" in the fourth limitation of the claim.  There is a “first node”, but it’s not clear that this node is the “recovery node” or if the virtual object is transferred to another “recovery node” in order to obtain the available resources needed for recovery.  There is insufficient antecedent basis for this limitation in the claim, and clarification is necessary such as clarifying that the first node is indeed the “recovery node” or adding a step in the claims to transfer the object to “a recovery node”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lappas et al. US 8095662 B1 (hereinafter referred to as “Lappas”).

As per claim 1, Lappas teaches:
An apparatus comprising a processor and a memory, wherein the memory includes programmed instructions that, when executed by the processor, cause the apparatus to: 
receive a snapshot of a virtual object running on a first node (Lappas, column 60-67 – In some embodiments, the data collector 160 takes periodic snapshots for each configuration, wherein the first snapshot of a new configuration is interpreted as determining the original configuration from the snapshot); 
recover the virtual object at the recovery node based on the reconfigured configuration (Lappas, Column 37, lines 5-12 – By providing the reconfiguration functionality, some embodiments, as illustrated in FIG. 39C, reassign and physically allocate the web server on the failing node to a different functional node with sufficient resources to service the reassigned and reallocated components, wherein the different functional node is interpreted as a recovery node).
determine an original configuration associated with the virtual object from the snapshot of the virtual object (Lappas, column 6, lines 25-30 – New server configurations are interpreted as an original configuration.  Column 60-67 – In some embodiments, the data collector 160 takes periodic snapshots for each configuration, wherein the first snapshot of a new configuration is interpreted as determining the original configuration from the snapshot).  
determine a resource need for the virtual object from the original configuration (Lappas, column 8, lines 67-column 9, lines – Within the snapshots or real-time data, the data collector 160 records the resource allocation and the performance of the configuration among other statistics within the database.  Column 32, lines 54-64 and column 34, lines 25-35); 
determine that an available resource at the recovery node is insufficient to meet the resource need of the virtual object (Lappas, column 3, lines 30-35 – Some embodiments compute a set of scores for quantifying the specified set of hosting resources required for hosting the server configuration. From the optimal distribution, some embodiments perform a mapping of the server configuration to a particular set of hosting resources of several hosting resources using the computed set of scores); 
generate a reconfigured configuration from the original configuration based at least on the resource need (Lappas, column 32, lines 65-column 33, lines 6.  Also, Column 33, lines 23-31 – Additionaly the user can expand or reduce the configuration at any time from any location by adding, removing, or modifying components within the configuration.  This occurs with the user modifying the graphical configuration.  This can occur with or without human intervention); and 

As per claim 2, Lappas teaches:
The apparatus of claim 1, wherein the memory includes the programmed instructions that, when executed by the processor, further cause the apparatus to: 
determine a performance parameter of the virtual object from the snapshot (Lappas, column 6, lines 10-15 – In some embodiments, a graphical representation for the configuration is automatedly mapped and allocated to a set of hardware nodes, where the performance of the configuration is tracked and analyzed); and 
generate the reconfigured configuration based at least on the performance parameter of the virtual object (Lappas, column 32, lines 65-column 33, lines 6.  Also, Column 33, lines 23-31).

As per claim 3, Lappas teaches:
The apparatus of claim 1, wherein the memory includes the programmed instructions that, when executed by the processor, further cause the apparatus to: 
allocate to the virtual object, the available resource at the recovery node based on the reconfigured configuration (Lappas, column 6, lines 10-22 – A graphical representation for the configuration is automatedly mapped and allocated to a set of hardware nodes, where the performance of the configuration is tracked and analyzed.  See also column 8, lines 3-16, column 8, lines 59-67, and column 10, lines 1-2 and column 7, lines 48-55).

As per claim 4, Lappas teaches:
The apparatus of claim 1, wherein the memory includes the programmed instructions that, when executed by the processor, further cause the apparatus to: 
maintain in the reconfigured configuration, a value of a configuration parameter from the original configuration (Lappas, column 32, lines 54-64 and column 34, lines 25-35).

As per claim 5, Lappas teaches:
The apparatus of claim 1, wherein the memory further includes programmed instructions that, when executed by the processor, cause the apparatus to: 
maintain in the reconfigured configuration value of a network related configuration parameter from the original configuration (Lappas, column 32, lines 54-64 and column 34, lines 25-35).

As per claim 6, Lappas teaches:
The apparatus of claim 1, wherein the memory includes the programmed instructions that, when executed by the processor, further cause the apparatus to: 
determine that the available resource at the recovery node is insufficient to meet the resource need of the virtual object based on a second resource need of another virtual object having a second snapshot stored at the recovery node (Lappas, column 3, lines 30-35 – Some embodiments compute a set of scores for quantifying the specified set of hosting resources required for hosting the server configuration. From the optimal distribution, some embodiments perform a mapping of the server configuration to a particular set of hosting resources of several hosting resources using the computed set of scores).

As per claim 7, Lappas teaches:
The apparatus of claim 6, wherein the memory includes the programmed instructions that, when executed by the processor, further cause the apparatus to: 
reconfigure the original configuration of the virtual object as well as a second original configuration of the another virtual object such that the available resource meets a combined resource need of the virtual object and the another virtual object (Lappas, column 45, lines 24-31 – Some embodiments also provide the option of combining all the snapshots for all configurations of a particular user so that the analysis can be performed on a user-by-user basis irrespective of the number of configurations specified by each user. In still other embodiments, the process takes snapshots for only those components located on a particular node and therefore analysis can be conducted on a node per node basis).

As per claim 8, Lappas teaches:
The apparatus of claim 1, wherein the memory includes the programmed instructions that, when executed by the processor, further cause the apparatus to: 
store memory data from the snapshot to a physical memory at the recovery node, and map the physical memory to the virtual memory allocated to the virtual object (Lappas, column 6, lines 10-22 – A graphical representation for the configuration is automatedly mapped and allocated to a set of hardware nodes, where the performance of the configuration is tracked and analyzed.  See also column 8, lines 3-16, column 8, lines 59-67, and column 10, lines 1-20).

Claims 9-16 are directed to a non-transitory computer readable storage medium performing steps recited in claims 1-8 with substantially the same limitations.  Therefore, the rejections made to claims 1-8 are applied to claims 9-16.

Claims 17-20 are directed to a method performing steps recited in claims 1-14 with substantially the same limitations.  Therefore, the rejections made to claims 1-14 are applied to claims 17-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Horowitz et al. US-20170344618-A1 teaches maintaining a minimum threshold of resources for respective clients in paragraph [0031].
Keagy et al. US-8352608-B1 teaches an automated configuration of a set of resources for hosting a virtual machine at a particular node in a hosting system in Abstract.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 1, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152